Citation Nr: 1513124	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability.

5.  Entitlement to an increased initial rating for temporomandibular joint dysfunction (TMJ), rated as 10 percent disabling prior to November 2, 2009, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right shoulder disability and TMJ and denied service connection for an upper back disability and pes planus, and denied service connection for a left shoulder disability.  In January 2013, the RO increased the ratings for a right shoulder disability and TMJ as reflected on the title page.  In January 2015, the Veteran testified before the Board via videoconference.

The issues of entitlement to service connection for a cervical spine disability and a left shoulder disability, as well as for increased ratings for a right shoulder disability and for TMJ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus pre-existed his active duty military service; there was no increase in disability during such service beyond the natural progression of the disease.
CONCLUSION OF LAW

The Veteran does not have bilateral pes planus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an April 2008 letter.  The claim was then adjudicated in August 2008 and most recently in the July 2014 supplemental statement of the case.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  While the Veteran referenced VA records dated in December 2014 at his hearing, he did not state that those records were supportive of his claim for service connection for pes planus and there is no indication that there are any outstanding records in support of this appeal.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his service connection.  That examination addressed the etiology of his pes planus and is sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 

However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease.  38 C.F.R. § 3.306(a).  The claimant bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet.App. 231 (2011).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

After careful consideration of all procurable and assembled data, the Board finds that service connection for bilateral pes planus is not warranted.  At the outset, the Veteran's service treatment records show that on October 1996 entrance examination, the Veteran had mild bilateral pes planus that was asymptomatic.  Thus, bilateral pes planus pre-existed the Veteran's period of active duty service.  38 C.F.R. § 3.304(b).  Because the presumption of soundness does not apply, the Veteran bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  

Here, there has been no showing that the bilateral pes planus condition underwent an increase in disability during service.  On July 2014 VA examination, after reviewing the claims file, to include the service treatment records, and physically examining the Veteran, the examiner determined that the Veteran's pes planus was a pre-existing, congenital problem with no evidence of service-related progression.  The examiner explained that while flat feet (pes planus) might make the Veteran more prone to plantar fasciitis, there was no evidence that the anomaly in and of itself had progressed or was directly affected by any putative in-service insult.  Thus, while the pes planus increased the likelihood of developing plantar fasciitis due to activities such as running and driving, the pes planus itself had not changed course of service.  Such was evident because there was no structural decline in the arch of either foot.

The Board notes that by a July 2014 rating decision, the RO granted service connection for bilateral plantar fasciitis.

Thus, in this case, the competent and probative medical evidence of record, namely the July 2014 VA examination, demonstrates no increase in disability while in service.  The examiner explained that there was no evidence of structural decline of the arch of either foot.  A review of the service records and post-service records are additionally negative for a finding that the Veteran's pes planus increased in severity during service or was aggravated beyond its natural progression as due to service.  Thus, the requirements for service connection for a pre-existing disability have not been met.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).

The Veteran has contended on his own behalf that his pes planus was aggravated by his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  While the Veteran is competent to describe foot pain, the Board accords his statements regarding the etiology of his pes planus less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and pes planus.  The competent medical evidence demonstrates that his pes planus was not aggravated by his service.  The Veteran has not met his burden of showing that the preexisting condition was worsened in service.  Again, the Board notes that service connection for plantar fasciitis, the disability that pes planus can lead to, has already been granted by the RO.

In sum, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for pes planus is denied.


REMAND

With regard to the claim for service connection for a cervical spine disability, the Veteran contends that he first injured his upper back while in service, when preforming his duties on the flight line servicing helicopters, as well as when he was struck in the back of the head in 2004 by a metal pipe and lost consciousness.  He also contends that his service-connected TMJ has caused or aggravated his cervical spine disability.  A review of the service treatment records demonstrates that the Veteran suffered a blow to the back of the head in October 2004 when a steel pole landed on his head.  He lost consciousness for three seconds and suffered a laceration to the back of the head.  The records are otherwise negative for sequalae related to that injury.  Post-service records reflect that on June 2008 and June 2010 VA examinations, no cervical spine disability was found.  However, in September 2009, the Veteran submitted an undated record from his chiropractor stating that the Veteran suffered from "cervical segmental dysfunction" and that such was related to his TMJ because the temporomandibular joint and the cervical spine were interconnected through the muscles and ligaments.  Additionally, an August 2010 VA record shows a finding of cervical spine pain secondary to TMJ.  At the time, the Veteran reported suffering from neck/upper back pain where his neck would lock up on him.  His neck would pop with sharp pain.  At his January 2015 hearing, the Veteran reported that he would need to pop his neck up to 40 times per day.

Upon review of the record, the Board finds that clarification is necessary as to whether the Veteran suffers from a cervical spine disability and, if so, whether it was caused or aggravated by his service or by his service-connected TMJ.  Therefore, remand for a VA examination and opinion is necessary in this instance.

With regard to the claim for service connection for a left shoulder disability, at his hearing, the Veteran pointed to his upper back/left shoulder when describing where he was experiencing pain.  He contended that his left shoulder disability, diagnosed on MRI in 2009 as mild rotator cuff tendinopathy, was also related to the in-service blow to the head and/or service-connected TMJ.  In order to determine the extent and etiology of the Veteran's left shoulder disability, a VA examination and opinion should be obtained.

With regard to the claims for increased rating for a right shoulder disability and for TMJ, at his January 2015 hearing, the Veteran referenced VA records pertinent to those claims dated in December 2014.  Therefore, those records and any subsequent VA records should be obtained.  Additionally, the Veteran stated that his TMJ and right shoulder disability had worsened in severity since the most recent VA examinations conducted in June 2008.  In light of the amount of time that has passed since those examinations, the Board finds that new VA examinations are warranted in orderly to fairly adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for increased rating for TMJ and for a right shoulder disability, and for service connection for a left shoulder disability and a cervical spine disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as all available VA treatment records dated throughout the appeal period, to include in December 2014 and thereafter.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current severity of his right shoulder disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right shoulder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Schedule the Veteran for a VA examination to assess the current severity of his TMJ.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the TMJ.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule a VA examination to determine the etiology of any demonstrated cervical spine disability and left shoulder disability.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

a)  Identify any current cervical spine disability, including whether the Veteran suffers from cervical segmental dysfunction, and any current left shoulder disability.

b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that i) any currently diagnosed cervical spine disability and ii) the left shoulder disability were caused or aggravated by the Veteran's service, taking into consideration the Veteran's contentions that as part of his duties on the flight line and working on helicopters, he hurt his neck with heavy lifting and other strenuous duties, or that he injured his neck and left shoulder when he suffered the 2004 blow to the back of the head.  

c) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that i) any currently diagnosed cervical spine disability and ii) the left shoulder disability were caused or aggravated by (beyond the normal progression of the disease/disability) the Veteran's service-connected TMJ, taking into consideration the above-referenced letter from the Veteran's chiropractor submitted in September 2009.

5.  Then, readjudicate the claims for service connection for a cervical spine disability and a left shoulder disability, and for increased rating for a right shoulder disability and TMJ.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


